Citation Nr: 1045931	
Decision Date: 12/08/10    Archive Date: 12/20/10

DOCKET NO.  09-22 247	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Nashville, Tennessee


THE ISSUE

Whether new and material evidence has been presented to reopen a 
claim of entitlement to service connection for erectile 
dysfunction, to include as secondary to the Veteran's service 
connected diabetes mellitus.


REPRESENTATION

Veteran represented by:	Tennessee Department of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Matthew Blackwelder, Counsel




INTRODUCTION

The Veteran had active military service from July 1966 to July 
1968.

This appeal comes to the Board of Veterans' Appeals (Board) from 
an October 2008 rating decision. 


FINDINGS OF FACT

1.  The RO most recently denied the Veteran's claim of 
entitlement to service connection for erectile dysfunction in an 
August 2007 rating decision.  The Veteran was notified of the 
decision, but did not file an appeal.

2.  Evidence obtained since the time of the August 2007 rating 
decision does not raise a reasonable possibility of 
substantiating the claim of entitlement to service connection for 
erectile dysfunction.


CONCLUSION OF LAW

The August 2007 rating decision which denied entitlement to 
service connection for erectile dysfunction is final; new and 
material evidence has not been submitted, and the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. §§ 
3.104(a), 3.156, 3.160(d), 20.302 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  New and Material Evidence

The Veteran's claim of entitlement to service connection for 
erectile dysfunction was denied by an August 2007 rating decision 
which is now final.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 3.104(a), 
3.160(d), 20.302.  However, a previously denied claim may be 
reopened by the submission of new and material evidence.  38 
U.S.C.A. § 5108; 38 C.F.R. § 3.156.

New evidence is defined as evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be neither 
cumulative nor redundant of the evidence of record at the time of 
the last prior final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).

The Veteran initially filed a claim for service connection for 
erectile dysfunction which he asserted was secondary to his 
service connected posttraumatic stress disorder (PTSD).  This 
claim was denied by a July 2005 rating decision, which found that 
while the Veteran had erectile dysfunction, the evidence did not 
relate it to the Veteran's PTSD.  The Veteran did not appeal.

Subsequently the Veteran attempted to reopen his previously 
denied claim, but he was denied in an August 2007 rating decision 
which he did not appeal.  This decision is now final.

At the time of the August 2007 rating decision, the evidence of 
record included service treatment records which did not show any 
evidence of erectile dysfunction.  Also of record were private 
treatment records and VA treatment records which listed impotence 
as a problem.  The Veteran's wife also wrote a statement in 2005 
indicating that the Veteran had impotence.    

Since that time, the Veteran has submitted additional VA and 
private treatment records.  However, while impotence continues to 
be shown by the records, none of the records contain any 
suggestion from any medical professional that the Veteran's 
erectile dysfunction is related to either his time in service, or 
to a service connected disability, such as PTSD or diabetes 
mellitus. 

In filing his new claim, the Veteran (having previously suggested 
that his erectile dysfunction was caused by his PTSD) suggested 
that his erectile dysfunction was in fact secondary to his 
diabetes mellitus; and based on this statement, the RO reopened 
the Veteran's claim.  However, the Board has the jurisdictional 
responsibility to consider whether it was proper to reopen the 
claim, regardless of the RO's determination on the question of 
reopening, and the Board therefore must independently determine 
whether new and material evidence has been received and, only if 
it has been received, may the Board consider entitlement to 
service connection on the merits.  Jackson v. Principi, 265 F.3d 
1366, 1369 (Fed Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. 
Cir. 1996).  

In Robinson v. Peake, 21 Vet. App. 545 (2008), the Court held 
that separate theories in support of a claim for benefits for a 
particular disability do not equate to separate claims for 
benefits for that disability.  Although there may be multiple 
theories or means of establishing entitlement to a benefit for a 
disability, if the theories all pertain to the same benefit for 
the same disability, they constitute the same claim.  
Additionally, the Court has determined that a final denial on one 
theory is a final denial on all theories.  See also Velez v. 
Shinseki, 23 Vet. App. 199 (2009). 

In this case, the Veteran did change his theory of entitlement, 
arguing that his erectile dysfunction was secondary to his 
diabetes mellitus, as opposed to his PTSD.  However, as explained 
above this is merely a new theory and is not a new claim as the 
Veteran continues to seek the same benefit for the same 
disability.  As such, new and material evidence must be presented 
to reopen the claim.

In his substantive appeal, the Veteran asserted that all evidence 
that had been provided stated that his erectile dysfunction was 
secondary to his diabetes mellitus.  However, a review of the 
claims file reveals that aside from the Veteran's own statements, 
no medical evidence actually relates his erectile dysfunction to 
his diabetes mellitus in any way.

The Board has considered the Veteran's statements, and 
acknowledges that a Veteran's testimony is presumed to be 
credible for the limited purpose of determining whether to reopen 
a claim.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The presentation of new arguments based on evidence already of 
record at the time of the previous decision does not constitute 
the presentation of "new evidence" warranting the reopening of 
a claim.  See Untalan v. Nicholson, 20 Vet. App. 469, 470 (2006).  
Therefore, this evidence is not considered to be new and 
material.

Aside from the Veteran's statements, the only other evidence that 
has been submitted since the Veteran's claim was previously 
denied is additional treatment records which continue to show 
impotence.  However, as noted there is no indication that the 
Veteran's erectile dysfunction is actually caused by his diabetes 
mellitus.  In fact, in an October 2008 VA treatment record, it 
was stated that the Veteran had diabetes mellitus "without 
mention of complication."  Therefore, at best, the evidence 
merely serves to suggest the presence of erectile dysfunction, 
which was already of record at the time of the previously denial.  
As such, this evidence is not considered to be new.   

As discussed, the evidence that has been added since the 
Veteran's claim was last previously denied is either not new or 
not material, and it therefore fails to raise a reasonable 
possibility of substantiating the Veteran's claim.

Accordingly, the Veteran's claim is not reopened.

II.  Duties to Notify and Assist 

Under applicable criteria, VA has certain notice and assistance 
obligations to claimants.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  
 
Notice must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on a 
claim for VA benefits and must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the 


information and evidence the claimant is expected to provide.  
Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004) (Pelegrini 
II).  With respect to service connection claims, a section 
5103(a) notice should also advise a claimant of the criteria for 
establishing a disability rating and effective date of award.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).  

In the present case, required notice was provided by a letter 
dated in June 2008, which informed the Veteran of all the 
elements required by the Pelegrini II Court of Appeals for 
Veterans Claims, as well as how effective dates and disability 
ratings are calculated. 

Additionally, the letter specifically informed the Veteran of 
what "new" and "material" meant in the context of his claims 
to reopen service connection for his previously denied claim for 
erectile dysfunction, and it informed him of the reasons that his 
claims were previously denied.  See Kent v. Nicholson, 20 Vet. 
App. 1 (2006).  

VA and private treatment records have been obtained, as have 
service treatment records.  Additionally, the Veteran was 
offered the opportunity to testify at a hearing before the Board, 
but he declined.

While an examination was not provided with regard to the 
Veteran's previously denied claim, VA is not required to afford 
the Veteran an examination or obtain a medical opinion because VA 
has determined that new and material evidence has not been 
received and those claims have not reopened on a de novo basis.  
See Paralyzed Veterans of America v. Secretary of Veterans 
Affairs, 345 F.3d 1334, 1341-44 (Fed. Cir. 2003).  As such, an 
examination was not necessary.  

VA has satisfied its duties to notify and assist, and additional 
development efforts would serve no useful purpose.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994).  In light of the denial of the Veteran's 
claim, no disability rating or effective date will be assigned, 
so there can be no possibility of any prejudice to the Veteran 
under the holding in Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Because VA's duties to notify and assist have been met, 
there is no prejudice to the Veteran in adjudicating this appeal.


ORDER

New and material evidence having not been presented to reopen a 
claim of entitlement to service connection for erectile 
dysfunction, to include as secondary to the Veteran's service 
connected diabetes mellitus, the Veteran's claim is not reopened, 
and the appeal is denied.  



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


